internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b03-plr-121201-00 date date legend corporation shareholder shareholder shareholder shareholder shareholder shareholder shareholder shareholder shareholder shareholder shareholder shareholder shareholder plr-121201-00 shareholder shareholder shareholder shareholder shareholder shareholder shareholder shareholder shareholder shareholder shareholder shareholder shareholder individual b individual c a trustee re this letter responds to your request of date supplemented by letters dated date and february february february february and date for rulings as to certain federal_income_tax consequences of a proposed transaction the facts as submitted are summarized below plr-121201-00 corporation is a privately held corporation with two classes of stock outstanding which are class a and class b common_stock the shares of the two classes are identical except that only class a shares have voting rights shareholder sec_1 through own class a stock shareholders through own class b stock shareholder is a limited_liability_company taxed for federal_income_tax purposes as a partnership two of the members of shareholder are shareholder sec_22 and sec_23 and prior to the transaction described below the remaining member of shareholder individual c does not directly own any corporation stock shareholder sec_22 and sec_23 and individual c are sisters as part of the transaction outlined in steps through below shareholder intends to distribute certain of its corporation shares to its members in a non-liquidating distribution assuming that this distribution occurs between steps and described hereafter any reference below including in the rulings section to shareholder or to the shareholders of corporation generally shall also be to the distributees of the corporation shares now held by shareholder shareholder is a_trust of which individual b is considered the owner for federal_income_tax purposes individual b and shareholder sec_3 through are members of the same family within the meaning of sec_318 of the internal_revenue_code shareholder is a revocable_trust treated for federal_income_tax purposes as owned by a particular member of that family shareholder is a married couple that holds their stock certificate jointly and shareholder who is one of those spouses owns class b stock individually shareholder is a wholly-owned subsidiary of corporation no rulings have been requested with respect to shareholder shareholder is the chief_executive_officer and chairperson of the board_of directors of corporation corporation and its shareholders intend to conduct as part of an integrated_plan a transaction consisting of the following steps not necessarily conducted in the order set forth corporation will establish an employee_stock_ownership_plan esop for the benefit of its employees corporation will redeem class a stock and class b stock on a pro_rata basis from each corporation shareholder the class b shareholders will exchange all their remaining class b shares after giving effect to step with corporation in return for corporation's issuance of class a shares however such shareholders will continue to be referred to in the rest of this letter as the class b shareholders each class a shareholder except shareholder will sell a percent after taking into account the effects of step of his her or its class a stock to the esop and each class b shareholder will sell all of his her or its class a stock received in plr-121201-00 step to the esop immediately after the transaction the esop will not have allocated any corporation stock to the esop participants and thus no potential beneficiary of the esop will at that time have the right to vote any of the esop’s corporation stock the ability to direct disposition of any of the esop’s corporation stock the right to receive dividends on any of the esop’s corporation stock or the right to share in the net assets upon a liquidation of any of the esop’s corporation stock the following representations have been made in connection with the proposed transaction a there are no outstanding options or warrants to purchase corporation stock nor are there any outstanding debentures or other obligations that are convertible into corporation stock or that would be considered corporation stock b no notes or other obligations of corporation will be distributed to a redeemed shareholder c no shareholder of corporation has been or will be obligated to purchase any of the stock to be redeemed d the redemption described in this ruling_request is an isolated transaction and is not related to any other past or future transaction e corporation has no plan or intention to issue redeem or exchange additional shares of its stock f with respect to corporation shareholders to which sec_302 may apply none of the redeemed shareholders are related within the meaning of sec_318 to any remaining shareholders of corporation g none of the stock to be redeemed is sec_306 stock within the meaning of sec_306 and was not received in exchange for preferred_stock h there are no declared but unpaid dividends or funds set apart for dividends on any of the corporation stock to be redeemed i each corporation shareholder will receive the same amount per share in step j each corporation shareholder will receive the same amount per share in steps and k the esop will meet the definition of an esop set forth in sec_4975 plr-121201-00 l for purposes of steps and trustee will be the trustee of the esop and will negotiate and approve the esop’s purchase of an interest in corporation and confirm that the esop’s treatment is in the best interests of the esop and its plan participants in accordance with applicable fiduciary duties and other applicable rules m each of the corporation shareholders currently holds his her or its stock as a capital_asset and has done so for more than months n the transaction will be properly documented and valid under applicable state laws o at the time that steps and occur the fair_market_value of the consideration to be received by each redeemed corporation shareholder will be approximately equal to the fair_market_value of the corporation stock exchanged therefor p the price to be paid for the corporation stock in steps and will not result in a loss for any shareholder with respect to such shares of stock redeemed or sold based solely on the information submitted which includes the amount of corporation class a and class b stock held by each of the shareholders described above and representations made we conclude as follows the redemption by corporation of a pro_rata portion of its outstanding class b common_stock in step will be treated as an integrated transaction with the exchange of b shares for a shares in step and the sale of the remaining class a shares in the esop sale so that such transactions will have the effect of a complete termination of all of such class b shareholder's interest in corporation within the meaning of sec_302 except with respect to the class b common_stock held by shareholder sec_22 sec_23 and sec_26 see 213_f2d_914 6th cir the amount of cash distributed to each class b shareholder in step except to shareholder sec_22 sec_23 and sec_26 will be treated either as a distribution in full payment for the stock surrendered as provided in sec_302 or as a distribution under sec_356 that does not have the effect of distribution of a dividend whichever is applicable except for the redemption of the class a common_stock held by shareholder the redemption by corporation of a pro_rata portion of its outstanding class a common_stock and a pro_rata portion of the class b common_stock held by shareholder sec_22 sec_23 and sec_26 in step will be treated as an integrated transaction with the exchange of b shares for a shares in step and the sale of the class a shares to the esop so that such transactions will have the effect of a substantially_disproportionate_redemption of such class a and class b shareholders' interests within the meaning of sec_302 see revrul_75_447 1975_2_cb_113 the amount of cash distributed to each class a shareholder except shareholder in step and to shareholder sec_22 sec_23 and sec_26 with respect to their class b common_stock in step will be treated either as a plr-121201-00 distribution in full payment for the stock surrendered as provided in sec_302 or as a distribution under sec_356 that does not have the effect of distribution of a dividend whichever is applicable assuming that sec_341 collapsible_corporations is not applicable and that the corporation stock is a capital_asset in the hands of each shareholder gain will be considered capital_gain subject_to the provisions and limitations of subchapter_p of chapter of the code no opinion is expressed as to the qualification of any part of this transaction under sec_1042 no opinion is expressed as to the tax results of the distributions of corporation stock by shareholder to shareholder 1's members no opinion is expressed as to which of sec_302 or sec_356 applies to a particular corporate distribution no opinion is expressed as to whether step qualifies as a tax-free recapitalization under sec_368 no opinion is expressed about tax treatment of the transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this ruling letter should be attached to the federal_income_tax return of each taxpayer involved for the taxable_year in which the transaction covered by this letter is consummated sincerely yours associate chief_counsel corporate by senior technician reviewer branch
